Citation Nr: 9922045	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  93-13 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for skin 
disability of the hands.

2.  Entitlement to an effective date earlier than January 6, 
1992, for an award of a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	Edwina Maxwell, Esquire


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1977.  The issues noted on the title page were 
remanded by the Board of Veterans' Appeals (Board) in October 
1997 to the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida for further 
development.  The case is again before the Board for 
adjudication.


FINDINGS OF FACT

1.  Service connection was denied for warts of the hands in 
an unappealed RO decision dated in December 1980.

2.  Evidence which is not cumulative or duplicative of 
evidence previously of record and which is so significant 
that it must be considered to fairly decide the merits of the 
previously denied claim has not been received since the 
December 1980 decision.

3.  The veteran was first shown to be permanently and totally 
disability on December 17, 1991, a VA outpatient record dated 
December 17, 1991, relates to the disability which renders 
the veteran permanently and totally disabled, and the 
veteran's formal claim for pension benefits was received in 
January 1992.





CONCLUSIONS OF LAW

1.  New and material evidence to reopen the veteran's claim 
for service connection for skin disability of the hands has 
not been received.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

2.  The proper effective date for a permanent and total 
rating for pension purposes is December 17, 1991. 38 U.S.C.A. 
§§ 5107(a), 5110 (West 1991); 38 C.F.R. §§ 3.157, 3.400 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105 (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence is evidence not previously 
submitted to decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claims.  38 C.F.R. 
§ 3.156(a).  New evidence will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, at 513 
(1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service 
connection may be granted for any disease diagnosed after 
discharge when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

Service connection was denied for warts of the hands and 
fingers in December 1980; the veteran was notified of this 
decision in December 1980 and he did not file a timely 
appeal.  Evidence on file at the time of the December 1980 
decision consisted of the veteran's service medical records.  
His service medical records do not contain any complaints or 
findings of skin disability, including on discharge 
examination in September 1977.  

Evidence submitted subsequent to the December 1980 decision 
includes VA outpatient records beginning in July 1981, 
private treatment records beginning in May 1986, a June 1986 
VA examination report, a transcript of a May 1993 hearing 
before the undersigned sitting at the RO, VA hospital reports 
beginning in November 1992, and statements in support of the 
claim by and on behalf of the veteran.  

Most of the medical reports received after December 1980 do 
not involve any skin problem.  On VA examination in June 
1986, the veteran's skin was normal.  The initial reference 
to a skin problem was in VA outpatient records dated in 
October 1990, when the veteran noted a history of pain in the 
joints of his hands since warts were removed in 1975.  No 
skin disability was diagnosed in October 1990.  The veteran 
testified in May 1993 that he got venereal warts in service 
that have bothered him ever since, although he has not sought 
treatment for them; his mother testified that he told her 
about the warts in a letter during service.

The evidence received since December 1980 is not material.  
This evidence reveals complaints in October 1990 of a history 
of hand pain since warts were removed in 1975.  However, 
there is no post-service medical evidence on file of skin 
disability, including warts.  Testimony by the veteran and 
his mother and statements by the veteran that he has skin 
disability of the hands that began in service are not 
material since the veteran and his mother, as lay persons, 
are not competent to render a medical opinion.  See Espiritu 
v. Derwinski, 2 Vet.App. 492, 494-495 (1992).  Therefore, the 
claim for service connection for skin disability of the hands 
has not been reopened.

The Board finds that the veteran's claim for an effective 
date earlier than January 6, 1992, for an award of a 
permanent and total disability rating for pension purposes is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, the Board finds that he has presented a plausible 
claim.  The Board is also satisfied that all relevant facts 
have been properly developed with respect to the claim and 
that no further assistance to the veteran is required to 
comply with the duty to assist mandated by statute.

Except as otherwise provided, the effective date of an award 
of pension based on an original claim or a claim reopened 
after final disallowance will be the later of the date of 
receipt of claim or the date entitlement arose.  If, within 
one year from the date on which the veteran became 
permanently and totally disabled, the veteran files a claim 
for a retroactive award and establishes that a physical or 
mental disability, which was not the result of the veteran's 
own willful misconduct, was so incapacitating that it 
prevented him or her from filing a disability pension claim 
for at least the first 30 days immediately following the date 
on which the veteran became permanently and totally disabled, 
the disability pension award may be effective from the date 
of receipt of claim or the date on which the veteran became 
permanently and totally disabled, whichever is to the 
advantage of the veteran.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.

A report of VA examination or hospitalization may be accepted 
as an informal claim for pension if the report relates to a 
disability which may establish entitlement.  The date of VA 
treatment or examination will be accepted as the date of 
receipt of claim if a claim specifying the benefit sought is 
received within one year thereof.  38 C.F.R. § 3.157.

The veteran contends that the permanent and total rating for 
pension purposes should be effective from 1978 but it is not 
clear to the Board why the veteran believes this.  

The record reflects that entitlement to a permanent and total 
rating for pension purposes was denied in an unappealed 
rating decision of August 1986.  This is a final 
disallowance.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104 (1998).

The veteran was seen by VA on an outpatient basis in October 
1990 complaining of pain in the joints of his hands, but no 
diagnosis was rendered.  In March 1991, the veteran filed a 
formal claim for VA compensation benefits.  The portion of 
this form to be completed by someone claiming to be totally 
disabled was left blank by the veteran.  

On January 6, 1992, the veteran filed a formal claim for 
pension benefits.  In this form, he reported that he last 
worked on December 13, 1991, and that he had earned less than 
$400 during the one year period before he became totally 
disabled.  He stated that he had two years of college 
education and work experience as a laborer.  When this form 
was filed, the veteran was 35 years old.   

VA outpatient records show that the veteran was seen by a 
social worker on November 26, 1991.  He had been referred to 
the social worker to determine whether he should be referred 
to an outside agency for psychiatric care.  The social worker 
decided to defer further action until after the veteran's 
appointment at the mental hygiene clinic on December 17, 
1991.  This is not a report of VA examination or treatment 
and does not establish the presence of any disability.  VA 
outpatient records for December 17, 1991, show that the 
veteran was seen at the mental hygiene clinic.  It was noted 
that the veteran worked occasionally in labor pools but had 
problems getting along with supervisors due to paranoid 
ideations and personality conflicts.  He was considered to 
have severe paranoid ideations.  The assessment was major 
mental disorder which seriously impaired employment.  
Subsequent treatment records reveal continued problems with 
paranoid schizophrenia.  In the Board's opinion, the evidence 
establishes that the veteran was permanently and totally 
disabled as of December 17, 1991.  Since a formal claim for 
pension benefits was received by VA the following month, the 
date of treatment, December 17, 1991, is the date of claim 
and the effective date for a permanent and total disability 
rating for pension purposes.

ORDER

The veteran's application to reopen his claim for service 
connection for skin disability of the hands is denied.

An effective date of December 17, 1991, for a permanent and 
total rating for pension purposes is granted, subject to the 
criteria applicable to the payment of monetary benefits.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

 

